COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00101-CR


RICHARD DOUGLAS NIXON                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                     ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      On March 15, 2012, the trial court heard appellant’s trial counsel’s request

to withdraw. A supplemental reporter’s record from the hearing was filed in this

court on March 27, 2012.

      At the hearing, appellant told the trial court that he did not wish to proceed

with the appeal. Accordingly, we dismiss this appeal.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

      1
       See Tex. R. App. P. 47.4.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 19, 2012




                            2